Citation Nr: 0526481	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  04-03 076A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to April 
1955 and from July 1955 to October 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 decision by the RO which, among 
other things, denied a rating in excess of 10 percent for 
hypertension.

By its April 2002 decision, the RO also denied a rating in 
excess of 20 percent for bilateral hearing loss.  The veteran 
was notified of the RO's decision, and a timely notice of 
disagreement (NOD) was received.  Thereafter, in December 
2002, the RO increased the rating for the veteran's hearing 
loss to 40 percent, effective from the date of his claim for 
increase.  However, the veteran did not withdraw his prior 
NOD.  Under the circumstances, he is entitled to a statement 
of the case addressing his entitlement to a rating in excess 
of 40 percent.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where 
a claimant has filed an NOD as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).  This matter is 
discussed further, below.

The Board's present decision is limited to the matter of the 
veteran's entitlement to an increased rating for 
hypertension.  For the reasons set forth below, the matter of 
his entitlement to an increased rating for bilateral hearing 
loss is being REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


FINDING OF FACT

In September 2005, prior to the promulgation of an appellate 
decision, the Board received written notification from the 
appellant that he wished to withdraw his appeal with respect 
to the matter of his entitlement to an increased rating for 
hypertension.


CONCLUSION OF LAW

The criteria for withdrawal of the veteran's substantive 
appeal, concerning his claim for an increased rating for 
hypertension, have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  In the present 
case, the appellant has withdrawn his appeal with respect to 
the matter of his entitlement to an increased rating for 
hypertension and, hence, there remain no allegations of 
errors of fact or law for appellate consideration as to that 
particular issue.  Accordingly, the Board does not have 
jurisdiction to review the appeal of that issue, and the 
matter is dismissed.


ORDER

The appeal concerning the veteran's entitlement to an 
increased rating for hypertension is dismissed.


REMAND

As noted above, the veteran filed a timely NOD with respect 
to the RO's April 2002 decision denying his claim for a 
rating in excess of 20 percent for bilateral hearing loss.  
See Introduction, supra.  Although the RO later increased the 
rating to 40 percent, the veteran did not withdraw his prior 
NOD.  Further, as noted above, the law presumes that he is 
seeking the maximum available rating for his condition.  
Under the circumstances, he is entitled to an SOC as to the 
hearing loss issue.  The record before the Board does not 
indicate that one has been furnished.  In Manlincon v. West, 
12 Vet. App. 238, 240-41 (1999), the United States Court of 
Appeals for Veterans Claims (Court) held that when an 
appellant files a timely NOD and there is no SOC issued, the 
Board should remand, rather than refer, the issue to the RO 
for the issuance of a SOC.  See, e.g., 38 C.F.R. §§ 19.26, 
20.201, 20.302(a) (2004).

For the reasons stated, this matter is REMANDED for the 
following action:

Furnish the veteran an SOC, in accordance 
with 38 C.F.R. § 19.29, concerning his NOD 
from the April 2002 denial of his claim for 
increased rating for bilateral hearing loss, 
unless the claim is resolved by granting the 
benefit sought or the NOD is withdrawn.  The 
claim should be certified to the Board for 
appellate review if, and only if, a timely 
substantive appeal is received.

No action is required by the veteran until he receives 
further notice, but he may furnish additional evidence and 
argument while this matter is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  The purposes of this remand are to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 


Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


